DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 01/25/2022. Claims 1, 3-5, 7, 9-11, 13 and 15-17 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Mark Terry, reg. no. 47,133, on 01/25/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
1. (Currently Amended) A device for tracking freight, comprising:
 a housing configured for attachment to freight, wherein the housing is sized approximately 80 mm x 50 mm x 10 mm; 
adhesive disposed on one side of the housing, the adhesive configured for attachment to freight; 
a cellular network transmitter/receiver located within the housing;
 a global positioning system (GPS) processor for collecting location data about the device, the GPS processor located within the housing;
 a temperature sensor for collecting temperature data, the sensor located within the housing; 
a processor communicatively coupled with the cellular network transmitter/receiver, the GPS processor and the temperature sensor, the processor configured for reading said location data, every 30 minutes, and entering into lower power mode after a period of inactivity; 

 an L-shaped pull tab located in the battery compartment, the L-shaped pull tab composed of an insulating polyester material, the L-shaped pull tab configured to protect the battery during shipping and configured to activate the battery when pulled, wherein the L-shaped pull tab is configured to be pulled from the battery compartment when the battery compartment is in the closed orientation; and 
2an LED light on an exterior of the housing, the LED light configured for indicating battery life and working status of the device.  
2. (Cancelled).
3. (Currently amended) The device of claim [[2]]1, wherein the processor is re-programmable.
6. (Cancelled)
7. (Currently amended) A device for tracking freight, comprising: 
a housing configured for attachment to freight, wherein the housing is sized approximately 80 mm x 50 mm x 10 mm; 
adhesive disposed on one side of the housing, the adhesive configured for attachment to freight;
 a cellular network transmitter/receiver located within the housing; 
a global positioning system (GPS) processor for collecting location data about the device, the GPS processor located within the housing; 
a temperature sensor for collecting temperature data, the sensor located within the housing;
 a processor communicatively coupled with the cellular network transmitter/receiver, the GPS processor and the temperature sensor, the processor configured for reading said location data and said temperature data and transmitting said location data, said temperature data, every 30 minutes, and entering into lower power mode after a period of inactivity; 

 an L-shaped pull tab located in the battery compartment, the L-shaped pull tab composed of an insulating polyester material, the L-shaped pull tab configured to protect the battery during shipping and configured to activate the battery when pulled, wherein the L-shaped pull tab is configured to be pulled from the battery compartment when the battery compartment is in the closed orientation; and
 4an LED light on an exterior of the housing, the LED light configured for indicating battery life and working status of the device.  
8. (Cancelled).
9. (Currently amended) The device of claim [[8]]7, wherein the processor is re-programmable.
12. (Cancelled).
13. (Currently amended) A device for tracking freight, comprising:
a housing configured for attachment to freight, wherein the housing is sized approximately 80 mm x 50 mm x 10 mm;
adhesive disposed on one side of the housing, the adhesive configured for attachment to freight; 
a cellular network transmitter/receiver located within the housing;
a global positioning system (GPS) processor for collecting location data about the device, the GPS processor located within the housing;
 a temperature sensor for collecting temperature data, the sensor located within the housing;
 an accelerometer for collecting movement data; 
a processor communicatively coupled with the cellular network transmitter/receiver, the GPS processor and the temperature sensor, the processor configured for reading said location data and said temperature data and transmitting said location data, said temperature data, every 30 minutes, and entering into lower power mode after a period of inactivity;

wherein the processor is further configured to activate a low power mode of the device when the accelerometer detects absence of movement for a predefined period of time; 
an L-shaped pull tab located in the battery compartment, the L-shaped pull tab composed of an insulating polyester material, the L-shaped pull tab configured to protect the battery during shipping and configured to activate the battery when pulled, wherein the L-shaped pull tab is 6configured to be pulled from the battery compartment when the battery compartment is in the closed orientation; and 
an LED light on an exterior of the housing, the LED light configured for indicating battery life and working status of the device.  
14. (Cancelled)
15. (Currently amended) The device of claim [[14]]13, wherein the processor is re-programmable.
Allowable Subject Matter
Claims 1, 3-5, 7, 9-11, 13 and 15-17 are allowed.
Regarding to claim 1, 7 and 13, the best prior art found during the prosecution of the application, David et al Patent Application No. :( US 2020/0051015 A1) hereinafter referred as David, in view of Darmour etal US Patent Application No.:( US 2018/0033330 A1) hereinafter referred as Darmour. David discloses the shipping containers may contain active tracking modules that are networked and provide detection of tampering such as the door opening. The  electronics and sensor unit that can be in the form of an attachable smart label including a low power display and one or more components. The smart label can be attachable to the closure flaps  and/or side walls of the package. The multi-use smart label. The smart label can include an attachment or adhesive layer including an adhesive capable of securing the smart label to a package. The sensor module  can include a GPS,  gyroscope,  altimeter and wireless and location sensors. It can be appreciated that the sensor module can be remote from and thus in communication with the electronics and sensor unit. In some embodiment, the CPU and electronics will self-configure, connect to the network, and download any relevant updates. It will determine its location. It will 102 that can provide an easier hand grip to help prevent dropping the device.  However, David and Darmour fail to teach the cellular global tracker for freight. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing a device for tracking freight, comprising: a housing configured for attachment to freight, wherein the housing is sized approximately 80 mm x 50 mm x 10 mm;  a power source comprising a battery in a battery compartment having an open and closed orientation, the power source conductively coupled to the processor, the cellular network transmitter/receiver, the GPS processor, and the temperature sensor; wherein the processor is further configured to activate a low power mode of the device when the accelerometer detects absence of movement for a predefined period of time; an L-shaped pull tab located in the battery compartment, the L-shaped pull tab composed of an insulating polyester material, the L-shaped pull tab configured to protect the battery during shipping and configured to activate the battery when pulled, wherein the L-shaped pull tab is 6configured to be pulled from the battery compartment when the battery compartment is in the closed orientation; and an LED light on an exterior of the housing, the LED light configured for indicating battery life and working status of the device; wherein, the processor is further configured for transmitting said location data, said temperature data and said timestamp via the cellular network transmitter/receiver every 30 minutes and is further configured to enter into lower power mode after a period of inactivity. The claims 1, 7 and 13 as a whole and further defined by the latest amendments filed on 01/25/2022. Therefore, claims 1, 7 and 13 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642